COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jose C. Santos v. The State of Texas
Appellate case number:      01-22-00355-CR
Trial court case number:    18-05-16434
Trial court:                506th District Court of Waller County
       Appellant, Jose C. Santos, has filed a “Motion to Substitute Counsel,” requesting
that Niles S. Illich of Scott H. Palmer, P.C. be substituted as his counsel of record in this
appeal. According to the motion, Lee Van Richardson Jr. was appointed to represent
appellant by the trial court. However, the motion represents that “[a]ppellant wishes to
have Mr. Illich represent him in this appeal.”
      Accordingly, the motion requests that Niles S. Illich be substituted in place of Lee
Van Richardson Jr. as appellant’s counsel on appeal. See TEX. R. APP. P. 6.5(d).
        The motion does not state that appellant conferred with the State regarding the
requested relief. However, more than ten days have passed, and the State has not opposed
the motion. See TEX. R. APP. P. 10.3(a)(2). The motion is granted. See TEX. R. APP. P.
6.5(d).
      The Clerk of this Court is directed to note the substitution of Niles S. Illich of Scott
Palmer, P.C. as counsel for appellant on the docket of this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: ___June 2, 2022____